Citation Nr: 18100111
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-38 085
DATE:				
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with a hiatal hernia is denied.  
FINDING OF FACT
Throughout the pendency of the appeal, the Veterans GERD with a hiatal hernia has manifested in pyrosis, infrequent dysphagia, occasional retrosternal pain, and recurrent epigastric distress; there is no indication that it resulted in considerable impairment of health.
CONCLUSION OF LAW
The criteria for entitlement to an initial disability rating in excess of 10 percent for GERD with a hiatal hernia have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7399-7346 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty February 1997 to May 1998, May 2002 to June 2003, and August 2003 to January 2010, to include service in Kuwait and Iraq.  In June 2017, the Veteran testified at a Board of Veterans Appeals (Board) videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has thoroughly reviewed all of the evidence in the Veterans claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veterans favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Disability ratings are determined by applying the criteria set forth in the Department of Veterans Affairs (VA) Schedule for Rating Disabilities, and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found  a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veterans GERD with a hiatal hernia is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7399-7346.  The Board notes that when a particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely-related disability in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  38 C.F.R. §§ 4.20, 4.27 (2017).
Diagnostic Code 7346 refers to hiatal hernias, and is also generally used by VA for rating GERD.  Diagnostic Code 7346 provides for a 10 percent disability rating with two or more of the symptoms for the 30 percent evaluation of less severity, and a 30 percent disability rating for persistently recurring epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or sternal pain and productive of considerable impairment of health.  A 60 percent rating is warranted when symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.118, Diagnostic Code 7346.
The Veteran underwent VA General Medical examination in September 2010.  In connection with his GERD and hiatal hernia, he reported a history of indigestion, heartburn, regurgitation, and abdominal pain.  He further described epigastric burning, burping, as well as nightly burning and reflux which wakened him from sleep.  He did not report nausea, constipation, abdominal mass, abdominal swelling, jaundice, fecal incontinence, dysphagia, hematemesis, melena, pancreatitis, or gallbladder attacks.  A gastrointestinal examination was normal.
The Veteran next underwent VA examination in March 2016.  He reported heartburn after eating and when sleeping on his right side.  The clinician noted that the Veteran had gained 50 pounds in the past year, and that he took continuous medication to control his symptoms.  The Veteran described experiencing reflux and regurgitation, as well as sleep disturbance caused by esophageal reflux, nausea, and vomiting, each occurring four or more times per year and lasting for less than one day.  There were no signs of esophageal spasm or stricture, and the examiner opined that the Veterans disability would not impact his ability to work.
VA treatment records throughout the period on appeal reflect symptoms consistent with those noted above, as well as one complaint of retrosternal pain in August 2010.  During his June 2017 hearing, the Veteran testified that he restricted his diet by mostly eliminating fried foods, sugar, alcohol and caffeine to manage his disability.  He further reported that he got an upset stomach often, as well as burning in the throat, occasional difficulty swallowing, and regurgitation with stomach pain.  He denied frequent bowel movements, diarrhea, constipation, and excessive gas.  He testified that his symptoms had not risen to a level which led him to seek emergency medical attention.
Upon review, the Board finds that the criteria for a higher disability rating have not been met.  The Veteran has never reported nor does the evidence reflect any significant weight loss, other than when the Veteran was encouraged to lose weight by medical providers, or that any symptoms were productive of considerable impairment of health.  The Veteran had infrequent dysphagia and retrosternal pain, and there was no evidence or hematemesis, melena, or anemia.  Notably, the June 2017 VA examiner opined that the Veterans GERD would not affect his ability to work.  Consequently, the criteria for a higher disability rating are not met or approximated and a rating for GERD in excess of 10 percent is not warranted.  
In reaching this conclusion, the Board has considered the assertions of the Veteran as to his symptomatology and the severity of his condition, but, to the extent the Veteran believes that he is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disability are generally consistent with the rating currently assigned and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veterans subjective symptoms and do not show limitation of function approximating the criteria for a higher rating.  
Neither the Veteran nor his representative has raised any other issues with respect to the increased rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

